

116 HR 2114 RS: Enhancing State Energy Security Planning and Emergency Preparedness Act of 2019
U.S. House of Representatives
2019-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 257116th CONGRESS1st SessionH. R. 2114[Report No. 116–137]IN THE SENATE OF THE UNITED STATESSeptember 10, 2019Received; read twice and referred to the Committee on Energy and Natural ResourcesOctober 22, 2019Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo amend the Energy Policy and Conservation Act to provide Federal financial assistance to States
			 to implement, review, and revise State energy security plans, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Enhancing State Energy Security Planning and Emergency Preparedness Act of 2019. 2.State energy security plans (a)In generalPart D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is amended by adding at the end the following:
				
					367.State energy security plans
 (a)In generalFederal financial assistance made available to a State under this part may be used for the implementation, review, and revision of a State energy security plan that assesses the State’s existing circumstances and proposes methods to strengthen the ability of the State, in consultation with owners and operators of energy infrastructure in such State, to—
 (1)secure the energy infrastructure of the State against all physical and cybersecurity threats; (2)mitigate the risk of energy supply disruptions to the State and enhance the response to, and recovery from, energy disruptions; and
 (3)ensure the State has a reliable, secure, and resilient energy infrastructure. (b)Contents of planA State energy security plan described in subsection (a) shall—
 (1)address all fuels, including petroleum products, other liquid fuels, coal, electricity, and natural gas, as well as regulated and unregulated energy providers;
 (2)provide a State energy profile, including an assessment of energy production, distribution, and end-use;
 (3)address potential hazards to each energy sector or system, including physical threats and cybersecurity threats and vulnerabilities;
 (4)provide a risk assessment of energy infrastructure and cross-sector interdependencies; (5)provide a risk mitigation approach to enhance reliability and end-use resilience; and
 (6)address multi-State, Indian Tribe, and regional coordination planning and response, and to the extent practicable, encourage mutual assistance in cyber and physical response plans.
 (c)CoordinationIn developing a State energy security plan under this section, the energy office of the State shall, to the extent practicable, coordinate with—
 (1)the public utility or service commission of the State; (2)energy providers from the private sector; and
 (3)other entities responsible for maintaining fuel or electric reliability. (d)Financial assistanceA State is not eligible to receive Federal financial assistance under this part, for any purpose, for a fiscal year unless the Governor of such State submits to the Secretary, with respect to such fiscal year—
 (1)a State energy security plan described in subsection (a) that meets the requirements of subsection (b); or
 (2)after an annual review of the State energy security plan by the Governor— (A)any necessary revisions to such plan; or
 (B)a certification that no revisions to such plan are necessary. (e)Technical assistanceUpon request of the Governor of a State, the Secretary may provide information and technical assistance, and other assistance, in the development, implementation, or revision of a State energy security plan.
 (f)SunsetThis section shall expire on October 31, 2024.. (b)Authorization of appropriationsSection 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended—
 (1)by striking $125,000,000 and inserting $90,000,000; and (2)by striking 2007 through 2012 and inserting 2021 through 2025.
				(c)Technical and conforming amendments
 (1)Conforming amendmentsSection 363 of the Energy Policy and Conservation Act (42 U.S.C. 6323) is amended— (A)by redesignating subsection (f) as subsection (e); and
 (B)by striking subsection (e). (2)Technical amendmentSection 366(3)(B)(i) of the Energy Policy and Conservation Act (42 U.S.C. 6326(3)(B)(i)) is amended by striking approved under section 367.
 (3)ReferenceThe item relating to Department of Energy—Energy Conservation in title II of the Department of the Interior and Related Agencies Appropriations Act, 1985 (42 U.S.C. 6323a) is amended by striking sections 361 through 366 and inserting sections 361 through 367.
 (4)Table of sectionsThe table of sections for part D of title III of the Energy Policy and Conservation Act is amended by adding at the end the following:
					Sec. 367. State energy security plans..
	
 1.Short titleThis Act may be cited as the Enhancing State Energy Security Planning and Emergency Preparedness Act of 2019. 2.State energy security plans (a)In generalPart D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is amended by adding at the end the following:
				
					367.State energy security plans
 (a)In generalFederal financial assistance made available to a State under this part may be used for the implementation, review, and revision of a State energy security plan that assesses the State’s existing circumstances and proposes methods to strengthen the ability of the State, in consultation with owners and operators of energy infrastructure in such State, to—
 (1)secure the energy infrastructure of the State against all physical and cybersecurity threats; (2)mitigate the risk of energy supply disruptions to the State and enhance the response to, and recovery from, energy disruptions; and
 (3)ensure the State has a reliable, secure, and resilient energy infrastructure. (b)Contents of planA State energy security plan described in subsection (a) shall—
 (1)address all energy sources and regulated and unregulated energy providers; (2)provide a State energy profile, including an assessment of energy production, distribution, and end-use;
 (3)address potential hazards to each energy sector or system, including physical threats and cybersecurity threats and vulnerabilities;
 (4)provide a risk assessment of energy infrastructure and cross-sector interdependencies; (5)provide a risk mitigation approach to enhance reliability and end-use resilience; and
 (6)address multi-State, Indian Tribe, and regional coordination planning and response, and to the extent practicable, encourage mutual assistance in cyber and physical response plans.
 (c)CoordinationIn developing a State energy security plan under this section, the energy office of the State shall, to the extent practicable, coordinate with—
 (1)the public utility or service commission of the State; (2)energy providers from the private sector; and
 (3)other entities responsible for maintaining fuel or electric reliability. (d)Financial assistanceA State is not eligible to receive Federal financial assistance under this part, for any purpose, for a fiscal year unless the Governor of such State submits to the Secretary, with respect to such fiscal year—
 (1)a State energy security plan described in subsection (a) that meets the requirements of subsection (b); or
 (2)after an annual review of the State energy security plan by the Governor— (A)any necessary revisions to such plan; or
 (B)a certification that no revisions to such plan are necessary. (e)Technical assistanceUpon request of the Governor of a State, the Secretary may provide information and technical assistance, and other assistance, in the development, implementation, or revision of a State energy security plan.
 (f)RequirementEach State receiving Federal financial assistance under this part shall provide reasonable assurance to the Secretary that the State has established policies and procedures designed to assure that the financial assistance will be used—
 (1)to supplement, and not to supplant, State and local funds; and (2)to the maximum extent practicable, to increase the amount of State and local funds that otherwise would be available, in the absence of the financial assistance, for the implementation of the State energy security plan under this section.
 (g)Protection of informationInformation provided to, or collected by, the Federal Government under this section— (1)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and
 (2)shall not be made available by any Federal agency, State, political subdivision of a State, or Tribal authority pursuant to any Federal, State, or Tribal law, as applicable, requiring public disclosure of information or records.
 (h)SunsetThis section shall expire on October 31, 2024.. (b)Authorization of appropriationsSection 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended—
 (1)by striking $125,000,000 and inserting $90,000,000; and (2)by striking 2007 through 2012 and inserting 2021 through 2025.
				(c)Technical and conforming amendments
 (1)Conforming amendmentsSection 363 of the Energy Policy and Conservation Act (42 U.S.C. 6323) is amended— (A)by striking subsection (e); and
 (B)by redesignating subsection (f) as subsection (e). (2)Technical amendmentSection 366(3)(B)(i) of the Energy Policy and Conservation Act (42 U.S.C. 6326(3)(B)(i)) is amended by striking approved under section 367.
 (3)ReferenceThe matter under the heading energy conservation under the heading department of energy in title II of the Department of the Interior and Related Agencies Appropriations Act, 1985 (42 U.S.C. 6323a) is amended by striking sections 361 through 366 and inserting sections 361 through 367.
 (4)Table of contentsThe table of contents for part D of title III of the Energy Policy and Conservation Act (Public Law 94–163; 89 Stat. 872; 92 Stat. 3272; 104 Stat. 1006) is amended by adding at the end the following:
					Sec. 367. State energy security plans..October 22, 2019Reported with an amendment